Citation Nr: 0817184	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  99-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for right chest 
post-operative scar.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated December 
1997 and November 1998) of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).

In a July 1977 rating decision, the RO granted service 
connection for post-operative lipoma, right chest, and 
assigned a 0 percent rating, effective January 21, 1976 (the 
date after the veteran's discharge from active service).  
This rating decision was not appealed.

In its December 1997 rating decision, the RO continued a 0 
percent rating for post-operative lipoma of right chest, and 
also denied service connection for a dental condition and 
PTSD.

In its November 1998 rating decision, the RO continued a 0 
percent rating for scar of the right chest, status post-
operative lipoma removal, and also denied service connection 
for a dental condition and PTSD.  The veteran perfected his 
appeal with regard to all three issues.

The veteran testified at a hearing before a Hearing Officer 
at the RO in February 1999.  A transcript of that hearing is 
associated with the claims file.

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in July 2000.  However, the 
veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the veteran failed 
to report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the veteran's request for 
the hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2007).

In September 2000, the Board remanded this case to the RO for 
further development.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

Entitlement to an increased (compensable) disability rating 
for right chest 
post-operative scar.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The veteran contends that his service-connected disability 
should be rated as more than a scar because it involves nerve 
damage to his upper right chest and upper right arm causing 
numbness and weakness in the affected areas.  See VA Form 21-
4138, February 28, 2003.  More recently, in June 2007, the 
veteran requested a reevaluation of his service-connected 
disability.  See VA Form 21-4138, June 12, 2007.

The record reflects that the last VA examination of the 
veteran's scar was conducted in June 2004, nearly four years 
ago.  At that time, the QTC examiner opined that the 
veteran's limitation of motion of the right shoulder "is 
likely unrelated" to his chest wall scar.  The Board 
concludes that such an opinion is too speculative to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).

Therefore, the Board believes that the veteran should be 
afforded a new VA examination to assess the nature, severity, 
and extent of impairment of his service-connected scar and 
its residuals.  See e.g. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) [Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination].




Entitlement to service connection for a dental condition.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  In the present appeal, the veteran has not received this 
required notice.

The veteran has asserted that he sustained tooth damage from 
medications prescribed prior to and during his incarceration 
in the California Department of Corrections in 1994.

The veteran was afforded a VA dental examination in February 
1998.  At that examination, the veteran reported that he 
sought dental treatment from a private dentist in the year 
following his military discharge in 1976.  He also reported 
that he subsequently sought private dental treatment for 
extraction of teeth and received a full upper denture from a 
private dentist in 1997.

In its September 2000 remand, the Board instructed the RO to 
obtain records from all medical care providers who treated 
the veteran for his dental condition since separating from 
service in 1976.  The Board also instructed the RO to obtain 
the veteran's treatment records, including any dental x-rays, 
from the California Department of Corrections.  Finally, the 
Board requested that the February 1998 VA examiner amend her 
opinion with regard to the etiology of any present dental 
condition, after she had the chance to review the records 
obtained pursuant to the remand instructions.

In December 2003, the veteran submitted a signed and 
completed VA Form 21-4142 granting authorization and consent 
to release information to VA from the VA Medical Center in 
Los Angeles, California and from the Department of 
Corrections.  See VA Form 21-4142, December 6, 2003.  
However, the RO did not proceed to request or obtain the 
veteran's medical records from the California Department of 
Corrections.

In May 2004, the February 1998 VA examiner amended her 
opinion pursuant to the September 2000 Board remand 
instructions.  She stated, in part: "[T]he loss of [the 
veteran's] teeth is unlikely to be due to the fillings that 
were placed between 1969 and 1974 [during service]; it is 
more likely that the loss of his teeth was due to poor oral 
hygiene, poor diet and neglect."  See VA Examination Report, 
May 7, 2004.  However, because the veteran's records from the 
California Department of Corrections were never obtained, the 
VA examiner did not have the opportunity to offer her amended 
opinion after reviewing such records.

The Board acknowledges that the RO issued a deferred rating 
decision in May 2005, stating that the veteran had never 
completed a VA Form 21-4142 to authorize the release of his 
medical records from the California Department of 
Corrections.  However, as noted above, the record does 
contain a VA Form 21-4142, signed and completed by the 
veteran in December 2003, which authorized information to be 
released from the Department of Corrections.

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's 
September 2000 remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the veteran has been 
diagnosed with PTSD.  Specifically, a February 1998 VA 
examination report confirms an Axis I diagnosis of chronic 
PTSD for the veteran.

The veteran's DD Form 214 does not show that he was awarded 
any medals indicative of combat.  The veteran's military 
occupational specialty (MOS) in service was an air operations 
specialist.  As there is no objective evidence showing his 
actual participation in combat, the Board cannot conclude 
that the veteran engaged in combat with the enemy for 
purposes of corroborating his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Therefore, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

The veteran described numerous military stressors at his 
February 1998 VA examination for PTSD, at his February 1999 
RO hearing, in a December 2003 statement, and in a June 2007 
statement.  These stressors include the following: (1) while 
a member of the 33rd Air Rescue with the U.S. Air Force at 
Naha Air Base in Okinawa, he flew helicopters into combat 
areas in Vietnam and picked up dead and wounded people there 
and brought them back in body bags; (2) while an air 
operations specialist at the Clark Air Base in the 
Philippines, he guarded dead bodies that had come back from 
Vietnam; (3) while in the Philippines in January 1970, he 
witnessed his whole unit being killed and he was the only 
survivor; (4) he had been under enemy fire; (5) he saw dead 
or wounded people, or people being killed or injured, as 
often as daily; and (6) in July 1970, at Naha Air Base in 
Okinawa, in a heavy rainstorm, he witnessed a Flying Tiger 
aircraft (piloted by two men) crash ten feet in front of him.

Service personnel records document that the veteran served at 
Kadena Air Base in Okinawa, Japan from May 1970 to December 
1970 and at Clark Air Base in the Philippines from December 
1970 to June 1971.  No records indicate that the veteran ever 
served a tour of duty in Vietnam.  His Air Performance 
Reports do not show that his duties involved aerial flight as 
a crewmember; rather, the reports show that his principal 
duties as an air operations specialist involved monitoring 
the enroute progress of airlift missions from aircraft 
movement messages (transmitted to the Air Base).  This 
evidence contradicts the veteran's claim that he flew 
aircraft, including through Vietnam, while in service.  See 
RO Hearing Transcript at page 5.  A March 2004 memorandum 
from a VA Military Records Specialist confirmed that the 
veteran's flight logs and mission logs could not be obtained.

The record indicates that, in June 1999 and September 2000, 
attempts were made to corroborate some of the veteran's 
alleged stressors by contacting the U.S. Armed Services 
Center for Unit Records Research (CURR).  In July 1999, 
September 2006, and September 2007, CURR replied and 
indicated that they were unable to verify the veteran's 
alleged stressors due to insufficient evidence.

In December 2007, a National Transportation Board Index for 
July 1970 was submitted to show that a Flying Tiger aircraft 
crashed in July 1970 on its final approach into Naha Air Base 
in Okinawa.  The RO dismissed this evidence in its December 
2007 Supplemental Statement of the Case, saying that it was 
"not plausible" that the veteran was only ten feet away 
from the accident site.  However, this claimed stressor must 
be submitted once again for verification before further 
action is taken, in order to determine the plausibility of 
the veteran having witnessed the accident.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
claims.  The letter should indicate 
which portion of the evidence, if any, 
is to be provided by the veteran and 
which portion, if any, VA will attempt 
to obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claims.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes; and 
(4) examples must be provided of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right chest 
post-operative scar at any time since 
October 1996, or for a dental condition 
or PTSD at any time since his discharge 
from active service in January 1976.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.

3.  The RO should request the veteran's 
individual medical treatment records, 
to include any dental x-rays, from the 
California Department of Corrections, 
Departmental Archives Unit, 2015 
Aerojet Road, Sacramento, California 
95742.

4.  After associating with the claims 
folder all available records received 
pursuant to Items 1 and 2 above, the RO 
should arrange for a VA examination of 
the veteran by a physician with 
appropriate expertise to determine the 
nature, severity, and extent of 
impairment of the veteran's service-
connected scar and its residuals.  It 
is imperative that any examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
indicated studies should be performed 
and the examiner is to set forth all 
findings in detail.

The examiner is requested to provide 
the measurements of the scar and to 
comment on whether there is visible or 
palpable tissue loss; gross distortion 
or asymmetry; surface contour; 
adherence to underlying tissue; hypo- 
or hyper-pigmentation; abnormal skin 
texture; missing underlying soft 
tissue; induration; or inflexibility.  
The examiner should indicate whether 
the scar is superficial; stable or 
unstable; painful on examination; or 
whether it causes limitation of 
function of the affected part(s).

5.  After associating with the claims 
folder all available records received 
pursuant to Items 1, 2, and 3 above, 
the RO should arrange for a VA dental 
examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of his dental condition.  It 
is imperative that any examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
The VA examiner is requested to offer 
an opinion as to:

(a).  Does the veteran currently have 
a dental condition?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a dental condition, is it 
as least as likely as not that such 
condition had its onset during his 
period of active service from June 
1969 to January 1976, or was it caused 
by any incident (including substandard 
dental treatment) that occurred during 
such active service?

(c).  If a dental condition increased 
in disability during service, was that 
increase due to the natural 
progression of the condition?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

6.  The RO should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service in Okinawa, Japan and in 
the Philippines.  This includes 
supporting details such as the specific 
locations, names of any individuals 
involved, and time frames during which 
the claimed incidents occurred 
(preferably, within no more than a 60-day 
time period for each claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be denied.

7.  With this information, the RO 
should review the file and prepare a 
summary of all of the veteran's claimed 
in-service stressors, including his 
alleged witnessing of the Flying Tiger 
aircraft crash in July 1970 in Okinawa.  
This summary, as well as any additional 
information obtained from the veteran 
concerning his alleged stressors and 
any relevant information from his 
service personnel records, should be 
sent to the U. S. Army and Joint 
Services Records Research Center 
(JSRRC), requesting that an attempt be 
made to independently verify the 
claimed stressors.  The JSRRC should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be conducted in an effort to 
verify attacks and casualties if deemed 
necessary.

8.  After receiving a response from 
JSRRC, the RO should make a 
determination as to which (if any) 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was 
involved in combat, then corroborative 
evidence is not required regarding any 
combat-related stressors.

9.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.  
The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may result in the denial of the 
original claim for service connection.

10.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After completion of the foregoing 
and after undertaking any further 
development deemed warranted by the 
record, the RO must readjudicate the 
veteran's claims on the merits.  If any 
determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

